Case 6:19-cv-00055-NKM-RSB Document 37 Filed 01/15/20 Page 1 of 4 Pageid#: 527




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                      Lynchburg Division


 RUTH ANN WARNER, as Guardian of
 JONATHAN JAMES BREWSTER WARNER

         Plaintiff,

 v.                                                            Case No. 6:19CV00055

 CENTRA HEALTH, INC., et al.,

         Defendants.


                                       RULE 26(f) REPORT


         Counsel for the Plaintiff and the Defendants have conferred in accordance with Rule

 26(f) of the Federal Rules of Civil Procedure. The parties submit the following Joint Rule 26(f)

 Discovery Plan.

      1. Counsel discussed the nature and basis of their claims and defenses.

      2. Counsel had previously discussed the possibilities for prompt settlement and resolution of

         the case.

      3. Counsel agreed that discovery between the parties shall be delayed until after the pending

         12(b)(6) motions are heard.

      4. Counsel reviewed the Court’s Scheduling Order (Docket No. 26) and are in

         agreement with all of its terms with the exception of the following proposed agreed

         modifications:

             a. That the deadlines for expert disclosure set forth in Paragraph 18 be altered as

                 follows: The Plaintiff shall disclose experts 90 days before the close of discovery.
Case 6:19-cv-00055-NKM-RSB Document 37 Filed 01/15/20 Page 2 of 4 Pageid#: 528




                Defendant shall disclose experts 45 days before the close of discovery. Counsel

                agreed to provide dates for and set the depositions of experts prior to disclosure.

    5. Counsel were unable to identify any particular need to conduct discovery in phases.

    6. Counsel were unable to identify any reason to modify the limitations of discovery

        provided for by the Federal Rules of Civil Procedure, other than those modifications

        contained within this plan.

    7. All items required to be discussed by Rule 26(f) were discussed.

 We ask for this:

        /s/ M. Bryan Slaughter
 M. Bryan Slaughter, Esq. (VSB No. 41910)
 E. Kyle McNew, Esq. (VSB No. 73210)
 MICHIEHAMLETT PLLC
 310 Fourth Street NE
 Charlottesville, VA 22902
 (434) 951-7200
 (434) 951-6464 (fax)
 bslaughter@michiehamlett.com
 kmcnew@michiehamlett.com

 M. Paul Valois, Esq. (VSB No. 72326)
 JAMES RIVER LEGAL ASSOCIATES
 7601 Timberlake Road
 Lynchburg, Virginia 24502
 (434) 845-4529
 (434) 845-8536 (fax)
 mvalois@vbclegal.com

        Counsel for Plaintiff

        /s/ Elizabeth Guilbert Perrow _
 Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
 Daniel T. Sarrell, Esq. (VSB No. 77707)
 Joshua F. P. Long, Esq. (VSB No. 65684)
 Joshua R. Treece, Esq. (VSB No. 79149)
 J. Walton Milam III, Esq. (VSB No. 89406)
 WOODS ROGERS PLC
 P. O. Box 14125
 Roanoke, VA 24038-4125
Case 6:19-cv-00055-NKM-RSB Document 37 Filed 01/15/20 Page 3 of 4 Pageid#: 529




 (540) 983-7600
 (540) 983-7711 (fax)
 eperrow@woodsrogers.com
 dsarrell@woodsrogers.com
 jlong@woodsrogers.com
 jtreece@woodsrogers.com
 wmilam@woodsrogers.com

       Counsel for Defendants Centra Health, Inc., Michael Dunlop, and Michael Judd

        /s/ Stephan F. Andrews     _
 Stephan F. Andrews (VSB No. 23756)
 J. Brandon Sieg (VSB No. 84446)
 O’HAGAN MEYER, PLLC
 411 E. Franklin Street, Suite 500
 Richmond, Virginia 23219
 (804) 403-7100
 (804) 403-7110 (fax)
 sandrews@ohaganmeyer.com
 bsieg@ohaganmeyer.com

       Counsel for Defendant Baskervill Architecture, Inc.

         /s/ Eric P. Burns   _
 Eric P. Burns (VSB No. 76554)
 Eric L. Olavson (VSB No. 87872)
 WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP
 8444 Westpark Drive, Suite 510
 McLean, Virginia 22102
 (703) 245-9300
 (703) 245-9301 (fax)
 eric.burns@wilsonelser.com
 eric.olavson@wilsonelser.com

       Counsel for Defendants Dana Luck, James Barr, and Wesley Gillespie

        /s/ Jennifer D. Royer _
 Jennifer D. Royer (VSB No. 68099)
 ROYER LAW FIRM, P.C.
 Post Office Box 4525
 Roanoke, Virginia 24015
 (540) 788-2982
 (540) 675-4093 (fax)
 jroyer@royerlawfirm.com

       Counsel for Defendant Katherine Prater
Case 6:19-cv-00055-NKM-RSB Document 37 Filed 01/15/20 Page 4 of 4 Pageid#: 530




                                 CERTIFICATE OF SERVICE

      I hereby certify that this 15th day of January, 2020, I filed the foregoing via the Court’s
 CM/ECF electronic filing system, which will send a notice of such filing to all counsel of record.



                                                                     /s/ M. Bryan Slaughter
